    2:18-cv-01216-RMG          Date Filed 01/07/19      Entry Number 14         Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 MARK FULTZ,                                      C/A NO.: 2:18-cv-1216-RMG

                           Plaintiff,
                                                       STIPULATION OF DISMISSAL
           -versus-

 RIVERVIEW HOSPITALITY, LLC,

                           Defendant.


       COMES NOW, the Plaintiff, with the consent of the Defendant, stipulates that all claims

that were asserted or which could have been asserted in law or in equity between the parties

arising out of matters in the Complaint are ended and dismissed pursuant to Rule 41(a) of the

Federal Rules of Civil Procedure. The dismissal is with prejudice and each party shall bear their

own attorney fees and costs.

       AND IT IS SO STIPULATED!



WE SO STIPULATE:                                            WE SO STIPULATE:

 PLAINTIFF                                       DEFENDANT(S)

 s/ Anthony J. Brady, Jr.                        s/ Stephanie G. Brown
 Anthony J. Brady, Jr. (Fed ID # 7264)           Morgan S. Templeton (Fed ID # 7187)
 Post Office Box 159                             Stephanie G. Brown (Fed ID # 12343)
 Camden, SC 29020                                Post Office Box 1200
 561-603-6387                                    Charleston, SC 29402
 ladbrady@gmail.com                              843-329-9500
                                                 Morgan.Templeton@WallTempleton.com
                                                 Stephanie.Brown@WallTempleton.com
